DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 4/11/2022, with respect to the rejection(s) of amended claim(s) 1 under Schrooten and Ishikawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schrooten, Ishikawa, and the new prior art of Kim et al. (US 2006/0057452 A1, hereafter Kim).  Kim is relied upon for teaching a porous resin layer coated on a gas diffusion layer as necessitated by the claim amendments.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten et al. (US 2009/0162722 A1, hereafter Schrooten) in view of Ishikawa et al. (US 2009/0004539 A1, hereafter Ishikawa) further in view of Kim et al. (US 2006/0057452 A1, hereafter Kim).
With regard to claims 1-2, Schrooten teaches a fuel cell comprising a membrane electrode assembly, the membrane electrode assembly comprising:
a single electrolyte membrane (910) in which interconnecting sections (906) are formed, the interconnecting sections extending in a first direction (length direction, in plane direction in fig. 11) and having conductivity in a membrane thickness direction of the electrolyte membrane [0061-0062, fig. 11];
a plurality of anodes (on lower conductive regions 1102) extending in the first direction (length direction, in plane direction in fig. 11) and disposed remotely from each other in a second direction (width direction, left to right direction in fig. 11) [0061-0062, fig. 11]; 
a plurality of cathodes (on upper conductive regions 1102) extending in the first direction (length direction, in plane direction in fig. 11) and disposed remotely from each other in a second direction (width direction, left to right direction in fig. 11) [0061-0062, fig. 11];
wherein each of the anodes and cathodes include a catalyst and a gas diffusion layer [0044, 0061-0062], and 
the membrane electrode assembly has a zigzag (offset) layout where, in the second direction, part of one of the anodes faces part of one of two cathodes that are adjacent to each other (portions of cathodes and anodes overlap as seen in fig. 11) through the electrolyte membrane and another part of the one anode faces part of the remaining one of the two cathodes through one of the interconnecting sections formed in the electrolyte membrane [0061-0062, fig. 11]:
the fuel cell further comprises: 
a cathode side porous film (gas diffusion layer which would necessarily have breathing holes or pores to allow for gas diffusion) [0061] and an oxygen containing-gas supply layer (oxidant plenum 1104) provided adjacent to the gas diffusion layer [0061-0062, fig. 11].
Schrooten teaches a cathode side porous film [0061-0062] but does not explicitly teach the porous film is made of resin and configured to cover the gas diffusion layer.  However, in the same field of endeavor, Kim teaches the use of a micro-porous (which would act as oxygen breathing holes) layer comprising a fluorinated resin covering the gas diffusion layer [0019, 0021].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the micro-porous resin layer of Kim with the cathode gas diffusion layer of Schrooten for the benefit of improving the gas diffusion effect of the gas diffusion layer [Kim 0019]. 
Schrooten teaches an oxygen containing-gas supply layer (oxidant plenum 1104) provided adjacent to the gas diffusion layer [0061-0062, fig. 11] but does not explicitly teach that it contains an oxidant containing gas supply channel or that the channel extends in the first direction.  However, in the same field of endeavor, Ishikawa teaches the use of air supply channels (4b) that extend in the first direction (in plane in fig. 10, claim 2) [0008, fig. 10].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the air supply channels of Ishikawa with the fuel cell of Schrooten since they are known to provide the benefit of allowing for connection of air (oxidant) supply and air (oxidant) discharge ports [Ishikawa 0008].

    PNG
    media_image1.png
    271
    690
    media_image1.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrooten, Ishikawa, and Kim as applied to claims 1-2 above, and further in view of Suh et al. (US 2011/0039179 A1, hereafter Suh).
With regard to claim 3, Schrooten and Ishikawa teach an oxidant (air) supply channel as detailed in the rejection of claims 1-2 above but do not teach a negative pressure generation unit.  However, in the same field of endeavor, Suh teaches the use of a fan to generate a partial vacuum (negative pressure) [0073].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fan of Suh to generate a partial vacuum (negative pressure) in the fuel cell of modified Schrooten since it is known to be effective for pulling air into a channel [Suh 0073].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724    

/STEWART A FRASER/Primary Examiner, Art Unit 1724